Citation Nr: 1454364	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-16 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for degenerative joint disease (DJD) / minimal lumbar spondylosis (back disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend M. E.


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran had active military service from February 1969 to July 1970.  For his service the Veteran received a Combat Action Ribbon and a Purple Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted service connection for DJD / minimal lumbar spondylosis evaluated as 20 percent disabling, effective April 21, 2004.

The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in August 2012.  A transcript of that proceeding has been associated with the claims file.

The Board also notes that a November 2013 rating decision granted the Veteran a total disability evaluation based on individual employability (TDIU) from April 21, 2004.  The Veteran has not appealed that determination.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The issue of entitlement to service connection for a peripheral neuropathy disability of the bilateral upper extremities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See August 2012 Hearing Transcript, pg. 12.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDING OF FACT

For the entire period on appeal, the Veteran's back disability manifested by flexion no less than 35 degrees, with less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and / or weight-bearing, cramping, and trouble sleeping.  The Veteran has not been shown to have forward flexion limited to 30 degrees or less, ankylosis of the thoracolumbar spine, or intervertebral disc syndrome productive of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the Veteran's back disability have not been met or approximated at any point.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

The appeal for a higher initial disability rating for the service-connected DJD / minimal lumbar spondylosis arises from a disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA's duty to assist under the VCAA includes helping the Veteran obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

Here, the Veteran's VA medical records, private treatment records, and Social Security Administration (SSA) records are in the claims file.  The Veteran has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2014).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran VA examinations in October 2009 and April 2013.  The examination reports are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination reports also discussed the impact of the disability on the Veteran's daily living.  They are, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As noted above, the Veteran was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (the Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ or DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issue on appeal, solicited evidence from the Veteran in support of his claim, and agreed to hold the record open for an additional 60 days so the Veteran and his representative could obtain additional medical evidence.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor has either individual identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the nature and severity of his symptoms.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).

Accordingly, VA's duty to notify and assist under the VCAA is satisfied, and the Board may proceed with appellate review.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2014).  Therefore, with respect to the claim at issue herein, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. § 4.40 (2014).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40 (2014), taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2014).  The provisions of 38 C.F.R. § 4.40 (2014) and 38 C.F.R. § 4.45 (2014), however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  The rating schedule is also intended to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Related considerations include instability of station, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2014).

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, disabilities are evaluated as follows:

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

Forward flexion of the thoracolumbar spine to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

Unfavorable ankylosis of the entire spine (100 percent);

38 C.F.R. § 4.71a, General Rating Formula (2014).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  Id. at Note (2) (2014).

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  Id. at Note (6) (2014).  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  Id.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  Id.  A 60 percent rating is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Id.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Analysis

An April 2004 treatment note from Dr. S. H. noted the Veteran's complaints of back pain.  Dr. S. H. also noted an impression of three herniated nuclei pulposi.  

VA medical records indicate the Veteran received care from July 2004.  A July 2004 record shows the Veteran complained of back pain.  The examiner noted the Veteran had loss of lumbar lordosis and tenderness of the midline and paraspinal areas of the lower back.  The Veteran was prescribed morphine and hydrocodone for the pain.  A March 2008 treatment record showed the Veteran reported his pain caused trouble sleeping and had to move all the time.  The record also noted the Veteran's pain interfered with his activities.  In July 2009, the Veteran was prescribed tramadol and salsalate.  In January 2010, the Veteran's back pain appeared to cause leg cramping, such as toe curling.  The Veteran was prescribed baclofen.  

The Veteran was afforded a VA examination in October 2009.  The Veteran reported experiencing continuous pain in his lower back that occasionally radiated down to his legs.  He rated the pain as a 10 on a scale of 1 to 10.  He reported no periods of incapacitation, but said that he had flare-ups at least once a week lasting 2 to 3 hours.  Precipitating factors for the flare-ups included driving, sitting, walking, and steps.  He reported that he could no longer sit for more than 10 minutes at a time, and complained of morning stiffness with weakness.  He denied numbness of the feet, as well as complaints regarding his bowel and bladder.  He reported using a cane and to walk about 1 block, and had trouble putting on his shoes and stockings.  

On evaluation, range of motion testing showed flexion to 60 degrees, extension to 25 degrees, left and right lateral flexion to 25 degrees, and left and right lateral rotation to 25 degrees.  Range of motion testing on repetitive actions showed flexion to 56 degrees, extension to 23 degrees, left and right lateral rotation to 22 degrees, and left and right lateral rotation to 23 degrees.  The Veteran rated the pain as a 12 after repetitive movement.  Strength was noted to be 4 out of 5, straight leg raising was positive at 40 degrees bilaterally.  The Veteran had an antalgic gait and could walk about 1 block at best on a flat surface.  The Veteran had somewhat diminished reflexes of the patellar and Achilles, and vibratory sensation was slightly diminished in the lower extremities.  The Veteran also had difficulty walking on his tip-toes and heels.  Dorsalis and posterior tibial pulses were markedly impaired.  Tenderness to palpation in the lumbar spine area was observed.  The examiner noted that x-rays showed vertebral bodies of normal height with adequate maintenance of the intervertebral disc spaces, with minimal lumbar spondylosis.  Osteophytes were observed at several levels.  The examiner also stated that the Veteran's condition affected his employability by chronic pain, limited walking, and standing.

During an April 2013 VA examination, the Veteran reported that his condition had steadily declined.  He complained of pressure pain in his back from between the shoulder blades to his hips, describing the pain as feeling like his "bones are being crushed in a vice."  The Veteran reported experiencing flare-ups that caused him to get "stuck" when the pain hit, though he was still able to walk.  He also reported that he slept in a recliner and when the pain hit, he was sometimes unable to get up from the chair.  Additionally, the Veteran said he was unable to lift and carry things, and experienced difficulty walking from the parking lot to the VA building.  He also reported being unable to sit for long periods.  The Veteran said he had to hire someone to help him get groceries and do housework, and reported difficulty with bathing, dressing and grooming, adding that leaning forward to brush his teeth aggravated his back.

On evaluation, range of motion testing showed flexion to 40 degrees, with pain beginning at 35 degrees, extension to 20 degrees with pain beginning at 20 degrees; left and right lateral flexion to 20 degrees with pain beginning at 20 degrees; and left and right lateral rotation to 15 degrees with pain beginning at 15 degrees.  After repetitive use testing, the Veteran showed flexion to 35 degrees; extension to 20 degrees; left and right lateral flexion to 15 degrees; and left and right lateral rotation to 10 degrees.  The examiner noted the Veteran had additional limitation in range of motion following repetitive use testing and functional loss in the form of less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and / or weight-bearing.  The examiner also noted the Veteran had pain to palpation from the level of L1-S1 along the spine and over the sacroiliac joints bilaterally.  The Veteran also exhibited guarding or muscle spasm of the spine severe enough to result in abnormal gait.  The Veteran had positive straight leg raising bilaterally.  Bilateral radiculopathy was noted involving the sciatic nerve.  The examiner indicated that the Veteran had no other neurologic abnormalities such as bowel or bladder problems.  The examiner noted the Veteran occasionally used crutches and constantly used a cane for his back, knees, and legs.  A diagnosis of IVDS was noted, but the examiner stated that the Veteran had not experienced any incapacitating episodes in the past 12 months.  

A July 2004 statement from the Veteran's daughter indicated he had difficulty getting out of his chair most days, and that she often did his grocery shopping, house cleaning, and laundry because he was unable to.  In his June 2012 VA Form-9, the Veteran reported that he slept in a chair for his back and on a "good" day was able to walk 100 feet.  He added that the number of "bad" days far exceeded the number of "good" days.  During the August 2012 travel board hearing, his friend M. E. testified that the Veteran "episodes" of significant pain on a weekly basis, during which the Veteran was unable to do much of anything.  The Veteran testified that during these episodes the pain was so severe that he was unable to stand up, or when they occurred at night, he was unable to sleep in a bed.  He also said that he experienced them at least 2 to 3 times per week and may last from 2 hours to 24 hours.  See Hearing Transcript, pp. 7-9, 20.  

For the entire period on appeal, the evidence of record supports a disability rating no higher than 20 percent.  According to the Veteran's October 2009 and April 2013 VA examination reports, the Veteran has not been shown to have forward flexion limited to 30 degrees or less, or ankylosis of the thoracolumbar spine.  The Veteran is similarly not entitled to a higher rating under IVDS rating formulas, as the April 2013 VA examiner stated the Veteran did not have incapacitating episodes within the past 12 months.  The Board acknowledges the lay statements of the Veteran and his friend M. E. regarding the "episodes" experienced by the Veteran.  However, there is no evidence in the record that the Veteran had ever required bed rest, as prescribed by a physician, as required by the rating criteria.

The Board acknowledges that the April 2013 VA examination report indicated the Veteran experienced less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and / or weight-bearing.  However, the Veteran had flexion to 40 degrees and after repetitive testing to 35 degrees, which is contemplated by the 20 percent rating.  Similarly, his reports of problems sitting and standing in connection with flare-ups occurring two to three times a week are contemplated by the 20 percent rating.  Thus, considering all pertinent disability factors, to include the DeLuca factors, there is no appropriate basis for assigning a schedular rating in excess of 20 percent.

Additionally, the evidence does not support a finding that the Veteran's back disability resulted in any neurological abnormality, other than the bilateral lower extremity disabilities which are separately rated, such as bowel or bladder impairment.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1) (2014).  The October 2009 and April 2013 VA examination reports indicated that the Veteran had no objective neurological abnormalities, aside from those affecting the lower extremities, for which the Veteran is separately compensated.  Additionally, the Veteran is separately service-connected for peripheral neuropathy of the bilateral lower extremities, and those claims were separately considered by the November 2013 rating decision.

In sum, the preponderance of the evidence is against finding that the Veteran's back disability warrants a rating in excess of 20 percent for the entire period on appeal.

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to referral for compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case suggests an exceptional disability picture for which the available schedular evaluation for the service-connected disability may be inadequate.  

The Board notes that the Veteran's back disability is manifested by limitation of movement to 35 degrees flexion, less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and / or weight-bearing.  These findings are contemplated by the rating criteria.  However, a March 2008 treatment record showed the Veteran reported his pain caused trouble sleeping and had to move all the time, and a January 2010 record showed that the Veteran's back pain appeared to cause leg cramping, such as toe curling.

However, as to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  Specifically, the Veteran's back disability has not been shown to result in frequent hospitalizations at any point.  The Board notes the reports of the Veteran and his daughter as to the Veteran having to miss work due to his back disability.  Nevertheless, the Veteran was awarded a TDIU, effective April 21, 2004.  As such, the Veteran is compensated for his inability to work.  See Johnson v. McDonald, 762 F.3d 1362 (2014) (the Court of Appeals for the Federal Circuit explained that 38 C.F.R. § 3.321 fills a gap when the overall disability picture is less than total unemployability, but where the collective impact of disabilities is not adequately represented.)

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran has at no point during the current appeal indicated that he believes the assigned schedular rating for his back disability to be inadequate or that the schedular criteria do not adequately describe or reflect his symptomatology.  Therefore, referral for consideration of an extraschedular evaluation on this basis is not warranted.

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to disability rating in excess of 20 percent for a back disability is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


